Order punishing appellant for contempt reversed upon the law and the facts, with ten dollars costs and disbursements, and motion to punish denied, with ten dollars costs. There is no basis in law for holding appellant in contempt, since there was no valid service of the third-party order, as required by the provisions of the Civil Practice Act,  in order to obtain jurisdiction in the proceeding; nor is it disclosed in the moving papers, nor in the order appealed from, that the acts of appellant were calculated to, or actually did, impede, impair and prejudice the rights and remedies of the judgment creditor, so as to warrant the relief granted,  Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.